Title: To Thomas Jefferson from George Muter, with Reply, 28 February 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Feby 28. 1781.

The prisoners that came from below lately are still in charge of the Commanding officer (Mr. Mann) at this place, and he is uncertain whether they are to be considered as Continental or State prisoners while they continue here. I can give him no information, as not a single line accompanyed them to me. The furnishing the prisoners with provisions, is the reason why Mr. Mann applies for this information. If they are Continental prisoners, his order is not sufficient for the purpose.
I have the honour of inclosing a letter I have just received from Mr. Smith, which he wishes me to answer quickly. I beg leave also to mention to your Excellency, that tho’ the nominal price paid to the people in the staff departments of the Continent and State is the same, yet the mode of payment makes a most material difference, which occasions much discontent in the state service. If I am rightly informed, the Continental staff are paid off at 100 for our depreciation,  while the state pays only 65. If this difference continues, none will serve the State: I therefore thought it necessary your Excellency should be informed of it.
I have the honour to be Your Excellency’s Most hl Servt.,

George Muter. C.


In Council Feb. 28. 1781.
The prisoners Spoken of are Continental and should be fed by the Continental issuing commissary. On being furnished with a list of them I will order him to supply them.
I shall write to Majr. Claiborne on the propositions made by Mr. Elliot to withdraw Patton from our service. In the mean time Patton may be told that if the lot falls on him on the draught we will detain him, and that neither Elliot nor any other power short of that of the legislature can exempt his property from taxation, or his person any otherwise from military service.

    
        
            Th: Jefferson
        
    
